 

EXHIBIT LIST

PLAINTIFF

GOVERNMENT COURT

6:19-cr-209-ORL-40LRH

X DEFENDANT

 

 

JOINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE No.
STYLE: United States of America v. Ivan Andre Scott
EXHIBIT | DATE DATE SPONSORING OBJECTIONS / DESCRIPTION OF EXHIBIT
No. IDENTIFIED | ADMITTED | WITNESSES STIPULATED
ADMISSIONS!
USPSTF BRCA Screening Guidelines
DX1 (complete with clinical recommendations)
(2013 & 2019)
Chapter 18 of the Medicare Claims
DX2 Processing Manual (2014)
Novitas Local Coverage Article A52986
DX3 (from 10/01/2015 to 12/12/2020)
Chapter 13 of the Medicare Program
DxX4 Integrity Manual (2019)
Chapter 16 of the Medicare Claims
DX5 Processing Manual (2017)
NCD 90.2 (March 16, 2018)
DX6
NCD 90.2 Revised Decision Memo CAG-
DX7 0045-OR (Jan. 2020 version)
2011 Community Preventive Services Task
Dxs Force Annual Report to Congress
2012 Community Preventive Services Task
DxX9 Force Annual Report to Congress
CMS. gov Background The Affordable Care
DX10 Act’s New Rules on Preventive Care (
Center for Disease Control "A Framework fof
DX11 Patient-Centered Health Risk Assessments"
(Medicare Beneficiary Coverage)

 

 

 

1

 

 

 

 

 

Use a code (e.g. “A’or “*”) in this column to identify exhibits to be received in evidence by

agreement without objection. Otherwise, specifically state each objection to each opposed exhibit. Please
note that each date box on the left must be one inch wide to accommodate the Clerk’s date stamp.
 

EXHIBIT LIST

PLAINTIFF

GOVERNMENT COURT

x DEFENDANT

 

 

JOINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CasENo, _ 6:19-cr-209-ORL-40LRH
STYLE: United States of America v. Ivan Andre Scott
EXHIBIT | DATE DATE SPONSORING OBJECTIONS / DESCRIPTION OF EXHIBIT
No. IDENTIFIED | ADMITTED | WITNESSES STIPULATED
ADMISSIONS!
Medicare Learning Network Annual
DX12 Wellness Visit ICN 905706 August 2018
Guide to Clinical Preventive Services (2014
DX13 to 2020)
81 Fed. Reg. 88397
DxX14
65 Fed. Reg. 24408-10
DX15
Medicare Learning Network Matters No.
DX16 SE1129 Revised (March 2, 2012)
USPSTF Grade Definitions (July 2012)
DX17 https://www.uspreventiveservicestaskforce.org/
uspstf/grade-definitions#july2012
"The ACA and Cancer Screening and Diagnosis"
DX18 NCBI Article by Sabik & Adunlin Cancer J.
2017 May-Jun; 23(3): 151-162
USPSTF BRCA Clinical Summary (2013 & 2019)
DX19
Adult Preventive Health Care Schedule:
Recommendations from the USPSTF (as of June 1
DX20 2018)
October 30, 2013 HHS Sebelius Letter to The
DX21 Honorable Jim McDermott regarding exemptions
of federal healthcare programs
Downs v. Trias, 306 Conn. 81 *; 49 A.3d 180 (CT
DX22 2012)

 

 

 

 

 

1

 

 

 

 

 

 

Use a code (e.g. “A’or “*”) in this column to identify exhibits to be received in evidence by

agreement without objection. Otherwise, specifically state each objection to each opposed exhibit. Please
note that each date box on the left must be one inch wide to accommodate the Clerk’s date stamp.
EXHIBIT LIST

PLAINTIFF x DEFENDANT JOINT

 

GOVERNMENT COURT

CasE No. 6:19-cr-209-ORL-40LRH

 

 

 

 

 

 

 

 

STYLE: United States of America v. Ivan Andre Scott
EXHIBIT | DATE DATE SPONSORING OBJECTIONS / DESCRIPTION OF EXHIBIT
No. IDENTIFIED | ADMITTED | WITNESSES STIPULATED
ADMISSIONS!
42 U.S.C. §1395x
DX23
42 US.C. §13951
DX24
42 U.S.C. §1395m
DX25

 

COMPILATION OF PATIENT PROTECTION
DX26 AND AFFORDABLE CARE ACT (ACA Section}
1302: 4003-4105: & 6402

 

"What You Need to Know About Medicare
DX27 Preventive Services Expansion" AAFP
Publication by Cindy Hughes, CPC (2011)

 

David C. Grossman, M.D., M.P.H.

 

DxX28 Chair, U.S. Preventive Services Task Force
USPSTF brief (2012)
CDC Screen Out Cancer Patient Navigator
DxX29 (https://www.cdc.gov/screenoutcancer/patient-
navigation htm)

 

42 U.S.C. §256a

 

 

 

DX30
. 10 Fed. Reg. 4873 (Jan. 31, 2005)
DX31
42 CFR §1003.110
DX32
42 U.S.C. § 18022
DX33

 

 

 

 

 

 

 

 

 

 

 

 

' Use acode (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by

agreement without objection. Otherwise, specifically state each objection to each opposed exhibit. Please
note that each date box on the left must be one inch wide to accommodate the Clerk’s date stamp.
 

PLAINTIFF

GOVERNMENT COURT

CasE No. 6:19-cr-209-ORL-40LRH

 

 

EXHIBIT LIST

x DEFENDANT JOINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

STYLE: United States of America v. Ivan Andre Scott
EXHIBIT | DATE DATE SPONSORING OBJECTIONS / DESCRIPTION OF EXHIBIT
No. IDENTIFIED | ADMITTED | WITNESSES STIPULATED
ADMISSIONS!
United States v. Boston Heart Diagnostic Corp.. 4
DxX34 F. Supp. 3d 155 2017 U.S. Dist. LEXIS 202982
*9-10: 2017 WL 6327540 (DDC Dec. 11, 2017).
June 21, 2019 to May 15, 2020 Email Chain
DX35 complete with all attachments from Sam
Louis, Esq. to Ivan Scott, et. al.
June 22, 2019 Email Chain complete with all
attachments from Robyn Sztyndor, Esq. to Sam
DX36 Louis, Esq. with Ivan Scott, et. al.
Chapter 15 of the Medicare Benefit Policy
CRS Report R40978, “Medicare Coverage of
DxX38 Clinical Preventive Services” (March 18, 2010).
DX39
DX40
DX41
Dx42
DxX43
DX44

 

Use a code (e.g. “A’or “*”) in this column to identify exhibits to be received in evidence by

agreement without objection. Otherwise, specifically state each objection to each opposed exhibit. Please
note that each date box on the left must be one inch wide to accommodate the Clerk’s date stamp.

 

 
